


116 HR 2854 RH: Protect Our Refuges Act of 2019
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 375
116th CONGRESS2d Session
H. R. 2854
[Report No. 116–468]
IN THE HOUSE OF REPRESENTATIVES

May 20, 2019
Ms. Velázquez (for herself, Mr. Grijalva, Mr. Blumenauer, Mr. Huffman, Mrs. Dingell, Mr. McGovern, Mrs. Napolitano, Ms. Norton, Mr. Thompson of Mississippi, Ms. Schakowsky, Mr. Cohen, Ms. Pingree, Mr. Cartwright, Ms. Bonamici, Ms. Jayapal, Mr. Raskin, Ms. Haaland, and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Natural Resources


August 7, 2020
Additional sponsors: Mr. Meeks, Ms. Eshoo, Mr. Aguilar, Ms. Kuster of New Hampshire, Mr. Ted Lieu of California, Ms. Jackson Lee, Mr. DeFazio, Ms. Gabbard, Mr. Casten of Illinois, Ms. Slotkin, Mr. Lowenthal, Mr. Hastings, Mr. Suozzi, Mr. Morelle, Ms. McCollum, Mr. García of Illinois, Ms. Lofgren, Ms. Tlaib, Mr. Ryan, Mr. Carbajal, Mrs. Watson Coleman, Ms. Bass, Ms. Lee of California, Mr. Neguse, Ms. Kaptur, Mr. Lynch, Mrs. Davis of California, and Mrs. Beatty


August 7, 2020
Reported from the Committee on Natural Resources; committed to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL
To amend the National Wildlife Refuge System Administration Act of 1966 to prohibit the use of neonicotinoids in a National Wildlife Refuge, and for other purposes.


1.Short titleThis Act may be cited as the Protect Our Refuges Act of 2019. 2.Prohibition of the use of Neonicotinoids in a National Wildlife RefugeThe National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.) is amended—
(1)by redesignating section 5 as section 6; and (2)by inserting after section 4 the following:

5NeonicotinoidNo person may use a neonicotinoid in the System..   August 7, 2020 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 